Ames, C. J.
The appellant, tax collector of School District No. 10, North Providence, has suffered no grievance at the hands of the district, of which he can complain to the school *603commissioner. He has collected money which the district demands of him, as they have right. His answer is, that he has paid it to the treasurer; but as the treasurer denies this, and the evidence of payment produced by the collector is not satisfactory, the district very properly persist in their demand. The appellant’s admission charges him with the money, and he produces no sufficient evidence, as it would seem, in his discharge. A mere demand of money as due, though unfounded, is no ground of legal complaint, and this demand, under the circumstances stated, was natural and proper.
Besides, a money claim of this sort, made by a school district against its collector or treasurer, seems to be wholly without the jurisdiction of the commissioner. He can issue no execution to enforce it, nor can he enjoin any suit commenced upon it. It must, necessarily, be adjusted by the ordinary tribunals of thé law, which are clothed with powers to aid the'right, in the way both of pursuit and defence. The school law, (ch. 61, § 6, of the Bevised Statutes,) by enabling school districts to require bonds of their- clerks, collectors, and treasurers, points to the ordinary legal remedies against such officers, in case they do not faithfully account for moneys received by them, or damages are sought against them for other breach of official duty.
The school commissioner, in my judgment, was right in dismissing this appeal.